  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

      MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA,               )
                                        )         CRIMINAL ACTION NO.
      v.                                )            2:17cr337-MHT
                                        )                (WO)
GILBERTO SANCHEZ                        )

                     FINAL ORDER OF FORFEITURE

      WHEREAS, on August 29, 2018, this court entered a

preliminary order of forfeiture (doc. no. 101) ordering

defendant Gilberto Sanchez to forfeit his interest in

the    following          property          to     the       United     States:

$ 24,502.00        seized    on    August         1,     2017,      during    the

execution of a federal search warrant at 1117 Bargainer

Road, Cecil, Alabama, and a forfeiture money judgment

in the amount of $ 3,521,599.42;

      WHEREAS,      the     United      States         has   duly     published

notice     (doc.    no.     111)   of       the    preliminary        order   of

forfeiture, and has also provided direct notice of the

order to potential third parties, to include Attorney

David McKnight and Maria Sanchez (doc. nos. 104, 114);

and
    WHEREAS, no third-party petitions have been filed

claiming    ownership       to    the forfeited         assets,     and    the

time for these, and all other third parties to file

such claims, has expired.

    It     is    therefore       ORDERED       that    the   government’s

motion for a final order of forfeiture (doc. no. 126)

is granted as follows:

    (1) As a result of the guilty plea to Counts 1

through    5    of   the    felony     information       (doc.     no.    60),

defendant Gilberto Sanchez shall forfeit to the United

States,    pursuant        to    21   U.S.C.    §     853,   any   and    all

property        constituting          or    derived      from      proceeds

defendant Sanchez obtained directly or indirectly as a

result of the offenses in violation of 21 U.S.C. § 846;

and pursuant to 18 U.S.C.                  § 982(a)(1) and (7), all

property        constituting          or    derived      from      proceeds

defendant Sanchez obtained directly or indirectly as a

result of the offenses in violation of 18 U.S.C. §§

1347 and 1957(a), and any                  and all property used or

intended to be used to commit and to facilitate the


                                       2
commission of the offenses in violation of 18 U.S.C. §§

1347 and 1957(a).

       (2) The     court     has    determined        that       the    following

property is subject to forfeiture pursuant to 21 U.S.C.

§   853    and     18    U.S.C.      §§      982(a)(1)          and    (7);    that

defendant        Sanchez    has     an    interest        in    such    property;

and,      that    the      United    States         has        established      the

requisite        nexus      between          such    property          and     such

offenses:

            (a) Judgment: A money judgment in the amount

of $3,521,599.42; and

            (b) Currency: $ 24,502.00 seized on August 1,

2017, during the execution of a federal search warrant

at 1117 Bargainer Road, Cecil, Alabama.

       (3) All right, title, and interest in the forfeited

assets is vested in the United States of America.

       (4) The      United        States       Marshals         Service       shall

dispose of the forfeited assets in accordance with the

law and this order.




                                         3
    (5) The court shall retain jurisdiction to enforce

this order and to amend it as necessary pursuant to

Federal Rule of Criminal Procedure 32.2(e).

    It is further ORDERED that the clerk of the court

shall forward a certified copy of this order to the

United States Attorney’s Office.

    DONE, this the 17th day of July, 2019.

                            /s/ Myron H. Thompson
                         UNITED STATES DISTRICT JUDGE




                           4
